SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

424
KAH 15-01739
PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
VALARAE GREEN, PETITIONER-APPELLANT,

                      V                                            ORDER

THOMAS J. STICHT, SUPERINTENDENT, GOWANDA
CORRECTIONAL FACILITY, ET AL.,
RESPONDENTS-RESPONDENTS.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BENJAMIN L. NELSON OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HEATHER MCKAY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Christopher J. Burns, J.), entered July 8, 2015. The
judgment, among other things, dismissed the petitions.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court (see also People ex rel. Green v Annucci, 133 AD3d
1367, 1368).




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court